DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is  objected to because of the following informalities line 10 and line 12 of claim 1 both contain a ”.” .  Appropriate correction is required.
Claim 16  is  objected to because of the following informalities line 12 and line 14 of claim 1 both contain a ”.” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, & 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Pub no 2019/0252460 A1) in view of Cheng (US Pub no. 2017/0222102 A1)

Regarding claim 1, Andews et al discloses a wavelength-converted light-emitting device (fig. 1a/1b)comprising: a substantially transparent substrate (18) having opposite first and second surfaces and sidewalls connecting the first and second surfaces (fig. 1a/1b) [0066]; a semiconductor diode structure (16 )on the first surface of the substrate (18) [0066], including one or more light-emitting active layers(34) within the semiconductor diode structure (16) that are arranged so as to emit first output light in a first output
wavelength range, at least a portion of the first output light (LS) entering the substrate (18) through the first substrate surface[0071]; a wavelength-converting layer (22)on the second surface of the substrate(18) and having a nonzero thickness, the wavelength
converting layer (22)comprising a multitude of luminescent particles characterized by a
nonzero D50 [0092]. microns embedded in a substantially transparent inorganic medium(glass)[0055] substantially index-matched with the substrate (18) (glass)[0066], at least some of the luminescent particles being embedded entirely within the inorganic medium[0055], the luminescent particles absorbing incident first output light exiting the substrate and emitting second output light in a second output wavelength range that differs from the first output wavelength range[0055]; an optical sidewall coating (20)arranged so as to obstruct lateral propagation of first or second output light exiting the substrate through the sidewalls; and an optical sidewall structure(20) interposed between at least a portion of the substrate (18)sidewalls and the optical sidewall coating, the optical sidewall structure being arranged so as to redirect at least a portion of first or second output light exiting the substrate through the sidewalls to propagate toward or within the wavelength-converting layer(22)[0069-0070] .
Andrews et al fails to teach a wavelength conversion thickness of less than about 50 microns and  particles characterized by a nonzero D50 less than about 20.
However, Cheng et al teaches a wavelength conversion layer (140) thickness of less than about 50 microns and  particles(144) characterized by a nonzero D50 less than about 20[0029][0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Andrews et al with the teachings of Cheng et al to improve scattering.
Regarding claim 4, Andrews et al discloses wherein the substrate(18) and the inorganic medium have substantially the same chemical composition(both are glass) [0055][0066].

Regarding claim 16, Andrews et al  discloses a method for making a wavelength-converted light-emitting device(16), the method comprising: forming a semiconductor diode structure (16)on a first surface of a substantially transparent substrate(18) having opposite first and second surfaces and sidewalls connecting the first and second surfaces[0066] fig. 1a/1b), the semiconductor diode structure(16) including one or more light-emitting active layers (34)within the semiconductor diode  structure (16)that are arranged so as to emit first output light(Ls) in a first output wavelength range, at least a portion of the first output light entering the substrate(18) through the first substrate surface[0071]; forming a wavelength-converting layer (22) on, or adhering the wavelength converting layer to, the second surface of the substrate (18), the wavelength-converting layer having a nonzero thickness and comprising a multitude of luminescent particles characterized by a nonzero D50[0092] embedded in a substantially transparent inorganic medium (glass[0055] substantially index-matched with the substrate(glass) [0066], at least some of the luminescent particles being embedded entirely within the inorganic medium[0055], the luminescent
particles absorbing incident first output light exiting the substrate and emitting
second output light in a second output wavelength range that differs from the first
output wavelength range[0055]; forming on at least a portion of the substrate sidewalls an optical sidewall structure(20) arranged so as to redirect at least a portion of first or second output light (Ls) exiting the substrate (18) through the sidewalls to propagate toward or within the wavelength-converting layer (22); and forming, depositing, or adhering an optical sidewall coating (20)with the optical sidewall structure interposed between at least a portion of the substrate (18)sidewalls and the optical sidewall coating, the optical sidewall coating being arranged so as to obstruct lateral propagation of first or second output light exiting the substrate through the sidewalls [0069-0070] .
Andrews et al fails to teach a wavelength conversion thickness of less than about 50 microns and  particles characterized by a nonzero D50 less than about 20.
However, Cheng et al teaches a wavelength conversion layer (140) thickness of less than about 50 microns and  particles(144) characterized by a nonzero D50 less than about 20[0029][0031].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Andrews et al with the teachings of Cheng et al to improve scattering.
Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Pub no 2019/0252460 A1) in view of Cheng (US Pub no. 2017/0222102 A1) as applied to claim 1 and further in view of Hashizume (US Patent 11,237,469 B2)
Regarding claim 3, Andrews et al as modified by Cheng et al discloses all the claim limitations of claim 1 but fails to teach wherein the wavelength-converting layer includes a multitude of voids that result in optical scattering of light propagating within the wavelength-converting layer.
However, Hashizume et al discloses wavelength-converting layer includes a multitude of voids that result in optical scattering of light propagating within the wavelength-converting layer (col. 10, lines 59-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Andrews et al & Cheng et al with the teachings of Hashizume et al to enhance light collection efficiency.
Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US Pub no 2019/0252460 A1) in view of Cheng (US Pub no. 2017/0222102 A1) as applied to claim 4 and further in view of Shen ( US Pub no. 20190198727 A1).
Regarding claim 5, Andrews et al as modified by Cheng et al discloses all the claim limitations of claim 4 and further teaches the substrate (18) comprise sapphire [0055] (Andrews et al) but fails to teach the inorganic medium comprises aluminum oxide.
However, in a similar endeavor, Shen et al teaches inorganic medium comprising aluminum oxide[0074][0059].  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Andrews et al & Cheng et al with inorganic medium comprises aluminum oxide as taught by Shen et al in order to adjust the refractive index.
Allowable Subject Matter
Claim 2 , 6-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 2, the limitations including: herein the optical sidewall structure is tapered, having a maximum thickness at the second substrate surface and decreasing in thickness toward the first substrate surface was not found in the prior art of record.
With regards to claim 6, the limitations including: wherein the optical sidewall structure and the wavelength-converting layer form a single, contiguous structure, and are in direct contact with the second surface and the sidewalls of the substrate, respectively was not found in prior art of record.
With regards to claim 7, the limitations including wherein an adhering layer is interposed between the second substrate surface and the wavelength-converting layer, and the optical sidewall structure and the adhering layer form a single, contiguous structure, and are in direct contact with the second surface and the sidewalls of the substrate, respectively was not found in the prior art of record. Claim 8-13 are objected to since the claims depend from claim 7.
With regards to claim 14, the limitations including wherein the maximum thickness of the of the optical sidewall structure is less than about twice the thickness of the wavelength-converting layer was not found in prior art of record.
With regards to claim 15, the limitations including wherein the wavelength-converting layer extends laterally beyond the sidewalls of the substrate by a distance that is less than about twice the thickness of the wavelength-converting layer was not found in prior art of record.
With regards to claim 17 the limitations  including:  wherein the optical sidewall structure and the wavelength-converting layer form a single, contiguous structure, and are formed by deposition of the luminescent particles onto the second surface and sidewalls of the substrate followed by deposition of the inorganic medium onto the second surface and sidewalls of the substrate and the deposited luminescent particles was not found in prior art of record.
With regards to claim 18 the limitations  including:   further comprising forming an adhering layer on the second surface of the substrate before forming or adhering the wavelength-converting layer, wherein the optical sidewall structure and the adhering layer form a single, contiguous structure, and are formed by deposition of substantially transparent inorganic particles onto the second surface and sidewalls of the substrate, followed by deposition of a substantially transparent inorganic adhering medium onto the second surface and sidewalls of the substrate and the deposited inorganic particles, the inorganic particles being characterized by a nonzero D50 less than about 1.0 um, and the inorganic adhering medium being substantially index-matched to the substrate was not found in prior art of record
With regards to claim 19 the limitations  including:   further comprising forming an adhering layer on the second surface of the substrate before forming or adhering the wavelength-converting layer, wherein the optical sidewall structure and the adhering layer form a single, contiguous structure, and are formed by deposition of substantially transparent polymeric material onto the second surface and sidewalls of the substrate, the polymeric material being substantially index-matched to the substrate was not found in prior art of record.
With regards to claim 20 the limitations  including:  wherein the maximum thickness of the optical sidewall structure is less than about twice the thickness of the wavelength-converting layer, or the wavelength-converting layer extends laterally beyond the sidewalls of the substrate by a distance that is less than about twice the thickness of the wavelength- converting layer was not found in prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813